DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on May 05, 2021.  Claims 3 – 10 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 05, 2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on December 22, 2016. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Abstract is two paragraphs instead of one. The abstract is 152 words.  37 CFR 1.72 requires that the abstract may not exceed 150 words. 

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “said width” is legalese.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2018/0233048 A1 to ANDERSSON et al. (herein after "Andersson") in view of U.S. Patent Application Publication No. US 2018/0297591 A1 to MINEMURA (herein after "Minemura").
As to Claim 3, (New) 
Andersson discloses a device (see Figs. 2, 5 – 7. In particular, see Fig. 7.

    PNG
    media_image1.png
    822
    446
    media_image1.png
    Greyscale

See ¶0013, and ¶0017, disclosing a Vulnerable Road User (VRU) collision avoidance system) configured to: 
detect a target existing in front of a vehicle (see Figs. 2, 5, ¶0035, and ¶0087, VRUs 200 may be detected by vehicle 100 cameras 110 positioned in the front and rear of the vehicle); 
determine whether a type of said target is pedestrian and said target is in a travel lane of a road in which said vehicle is traveling (see Figs. 4A - 4B and ¶0054, sensor 120 detects, analyzes, and classifies targets (objects), and makes determination if targets (objects) are pedestrians (VRUs 200)); 
calculate a target predicted track (see Figs. 2, 5 - 7, and ¶0087, target (VRUs 200) predicted track (walking direction 205) is calculated by control unit 310); 
determine whether said target predicted track and said vehicle predicted track interferes (see Fig. 5, ¶0078 - ¶0079, and ¶0081, VRU 200 predicted track (walking direction 205) conflicts with the vehicle predicted track (driving direction 105) where said vehicle is predicted to travel on vehicle predicted track (driving direction 105)); and 
execute, when it is determined that said target predicted track and said vehicle predicted track interferes (see Figs. 2, 5, and ¶0042), 
at least one of alert control to issue an alert (see Figs. 2, 5, 6 ~ process method step 604, ¶0017 - ¶0018, and ¶0058, discloses issuing an audible alert where potential of clash of pedestrian (VRU ~ vulnerable road user) exists with vehicle) and 
automatic brake control to activate a brake device of said vehicle (see ¶0090, in order intervene and avoid a collision, vehicle 100 applies automatic braking when a pedestrian (VRU) is imminent relative to the position of the vehicle 100), 
wherein, said device is configured to enlarge said width of said vehicle predicted track (see Figs. 2, 5, 6~ process method step 604 - 608, ¶0017 - ¶0018, and ¶0127 - ¶0129), 
when an enlargement condition is satisfied compared with a case where said enlargement condition is not satisfied, said enlargement condition being satisfied when it is determined that said type of said target is pedestrian and said target is in said travel lane.  (See Figs. 2, 5, 6~ process method step 604 - 608, ¶0127 - ¶0129, and ¶0133 - ¶0135. In particular, see ¶0040 - ¶0041, ¶0090, and ¶0119, ¶0135, wherein width (overlap 220, herein where overlap 220 is taught to be width as it is akin to the measurement or extent of an expanse from lateral side to side) being applied and proportionally increased between first area t1, t3, t3 and second area 210, thus further teaching width enlargement to encompass areas where pedestrian (VRU 200) may be detected in relation to vehicle, posing a collision risk).
However, Andersson’s collision avoidance system for Vulnerable Road Users (VRUs 200) does not teach, or suggest calculating a vehicle predicted track which has a predetermined width orthogonal in a plan view to a travelling direction of said vehicle. 
Minemura’s work presents a collision time calculation section setting an activation region to an area present ahead of and in the travelling direction of an ego vehicle, wherein the activation region having a predetermined width in a lateral direction that is orthogonal to a path of the own vehicle; and decreasing the width of the activation region and activation timing, to activate the ego vehicle safety device in situations where a position of the target is in the activation region and the time - to - collision falls below the activation timing. 
Minemura further teaches calculating a vehicle predicted track which has a predetermined width orthogonal in a plan view to a travelling direction of said vehicle.  (See Figs. 1, 8, 16.  In particular, see Fig. 1.

    PNG
    media_image2.png
    716
    1007
    media_image2.png
    Greyscale

See ¶0007 and ¶0125, Minemura discloses a vehicle collision avoidance device where a predicted track of a target having a width in a lateral direction that is orthogonal to a vehicle predicted track (driving direction) of an ego vehicle).

Andersson is analogous art to the claimed invention as it relates to pedestrian vehicle collision avoidance system in that it provides proportional enlargement of vehicle predicted track relative to a detected target (pedestrian ~ VRU200 of Andersson). Minemura is analogous art to the claimed invention as it relates to collision avoidance system in that it provides where a predicted track of a target (i.e. pedestrian, etc.) having a width in a lateral direction that is orthogonal to a vehicle predicted track (driving direction) of an ego vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Andersson with the vehicle predicted track calculation where vehicle predicted track has a predetermined width orthogonal to a travelling direction of said vehicle, as taught by Minemura, to provide customized (curated) and Extending activation region respective to the size and type of target (obstacle, i.e., pedestrian, etc.) identified, thereby enabling benefits, including but not limited to: reducing nuisance activation of vehicle safety devices.
As to Claim 4, (New) 
Modified Andersson substantially discloses the device of claim 3, wherein the target predicted track is a track said target is predicted to move on.  (See Figs. 1 – 2, and 5.  In particular, see Figs. 2 and 5. 

    PNG
    media_image3.png
    411
    614
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    636
    media_image4.png
    Greyscale

See ¶0087 - ¶0089, Andersson disclose target (VRUs 200) predicted track is a track (walking direction 205) which VRU 200 is predicted to move on (into) overlap area (210) within track (205)).
As to Claim 5, (New) 
Modified Andersson substantially discloses the device of claim 3, wherein the vehicle predicted track is a track said vehicle is predicted to travel on.  See Figs. 1 – 2, and 5.  In particular, see Figs. 2, 5,  ¶0078 - ¶0079, and ¶0081, VRU 200 predicted track (walking direction 205) conflicts with the vehicle predicted track (driving direction 105) where said vehicle is predicted to travel on vehicle predicted track (driving direction 105)).
As to Claim 6, (New) 
Modified Andersson substantially discloses the device of claim 3, wherein said target is in said travel lane at least once.  (See Figs. 2, 5, ¶0078 - ¶0079, and ¶0081, Andersson teaches wherein (target) VRU 200 (pedestrian) is traversing along a predicted track (walking direction 205) which places the VRU 200 (pedestrian) at least once in the travel lane).
As to Claim 7, (New) 
Andersson discloses a device (see Figs. 2, 5 - 7, ¶0013, and ¶0017, disclosing a Vulnerable Road User (VRU) collision avoidance system) comprising: 
a surroundings sensor configured to: detect a target existing in front of a vehicle (see Figs. 2, 5, ¶0035, and ¶0087, VRUs 200 may be detected by vehicle 100 cameras 110 positioned in the front and rear of the vehicle); 
determine whether a type of said target is pedestrian and said target is in a travel lane of a road in which said vehicle is traveling (see Figs. 4A - 4B and ¶0054, sensor 120 detects, analyzes, and classifies targets (objects), and makes determination if targets (objects) are pedestrians (VRUs 200)), and 
a control unit (see Fig. 7 ~ control unit 310) configured to: 
calculate a target predicted track (see Figs. 2, 5 - 7, and ¶0087, target (VRUs 200) predicted track (walking direction 205) is calculated by control unit 310); 
determine whether said target predicted track and said vehicle predicted track interferes (see Fig. 5, ¶0078 - ¶0079, and ¶0081, VRU 200 predicted track (walking direction 205) conflicts with the vehicle predicted track (driving direction 105) where said vehicle is predicted to travel on vehicle predicted track (driving direction 105)); and 
execute, when it is determined that said target predicted track and said vehicle predicted track interferes (see Figs. 2, 5, and ¶0042), 
at least one of alert control to issue an alert (see Figs. 2, 5, 6 ~ process method step 604, ¶0017 - ¶0018, and ¶0058, discloses issuing an audible alert where potential of clash of pedestrian (VRU ~ vulnerable road user) exists with vehicle) and 
automatic brake control to activate a brake device of said vehicle (see ¶0090, in order intervene and avoid a collision, vehicle 100 applies automatic braking when a pedestrian (VRU) is imminent relative to the position of the vehicle 100), 
wherein, said device is configured to enlarge said width of said vehicle predicted track (see Figs. 2, 5, 6~ process method step 604 - 608, ¶0017 - ¶0018, and ¶0127 - ¶0129), 
when an enlargement condition is satisfied compared with a case where said enlargement condition is not satisfied, said enlargement condition being satisfied when it is determined that said type of said target is pedestrian and said target is in said travel lane.  (See Figs. 2, 5, 6~ process method step 604 - 608, ¶0127 - ¶0129, and ¶0133 - ¶0135. In particular, see ¶0040 - ¶0041, ¶0090, and ¶0119, ¶0135, wherein width (overlap 220, herein where overlap 220 is taught to be width as it is akin to the measurement or extent of an expanse from lateral side to side) being applied and proportionally increased between first area t1, t3, t3 and second area 210, thus further teaching width enlargement to encompass areas where pedestrian (VRU 200) may be detected in relation to vehicle, posing a collision risk).
However, Andersson’s collision avoidance system for Vulnerable Road Users (VRUs 200) does not teach, or suggest calculating a vehicle predicted track which has a predetermined width orthogonal in a plan view to a travelling direction of said vehicle. 
On the other hand, Minemura discloses calculating a vehicle predicted track which has a predetermined width orthogonal in a plan view to a travelling direction of said vehicle.  (See Figs. 1, 8, and 16.  In particular, see Fig. 1, ¶0007 and ¶0125, Minemura discloses a vehicle collision avoidance device where a predicted track of a target having a width in a lateral direction that is orthogonal to a vehicle predicted track (driving direction) of an ego vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Andersson with the vehicle predicted track calculation where vehicle predicted track has a predetermined width orthogonal to a travelling direction of said vehicle, as taught by Minemura, to provide customized (curated) and Extending activation region respective to the size and type of target (obstacle, i.e., pedestrian, etc.) identified, thereby enabling benefits, including but not limited to: reducing nuisance activation of vehicle safety devices.
As to Claim 8, (New) 
Modified Andersson substant6ially discloses the device of claim 7, wherein the target predicted track is a track said target is predicted to move on.  (See Figs. 1 – 2, and 5.  In particular, see Figs. 2 and 5. See ¶0087 - ¶0089, Andersson discloses target (VRUs 200) predicted track is a track (walking direction 205) which VRU 200 is predicted to move on (into) overlap area (210) within track (205)).
As to Claim 9, (New) 
Modified Andersson substantially discloses the device of claim 7, wherein the vehicle predicted track is a track said vehicle is predicted to travel on.  (See Figs. 1 – 2, and 5.  In particular, see Figs. 2, 5,  ¶0078 - ¶0079, and ¶0081, VRU 200 predicted track (walking direction 205) conflicts with the vehicle predicted track (driving direction 105) where said vehicle is predicted to travel on vehicle predicted track (driving direction 105)).
As to Claim 10, (New) 
Modified Andersson substantially discloses the device of claim 7, wherein said target is in said travel lane at least once.  (See Figs. 2, 5, ¶0078 - ¶0079, and ¶0081, Andersson teaches wherein (target) VRU 200 (pedestrian) is traversing along a predicted track (walking direction 205) which places the VRU 200 (pedestrian) at least once in the travel lane).

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and is listed below as follows:     
US 2008/0297374 A1, USAMI is analogous art to the claimed invention as it relates to a collision prediction control system in that it provides collision prediction ECU 60 wherein a vehicle imaging system 10 comprising a camera that uses both visible light and infrared rays to detect a target (pedestrian) in front of a vehicle (see ¶0047 - ¶0049, ¶0062 of Usami), further discloses calculating (analyzing pedestrian (target)'s position and track (trajectory) relative to  approaching vehicle track (path) (See ¶0047 - ¶0049, ¶0062 of Usami).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661